Exhibit 10.44

BUSINESS FINANCING MODIFICATION AGREEMENT

This Business Financing Modification Agreement is entered into as of March 30,
2006, by and between KANA SOFTWARE, INC., a Delaware corporation (the
“Borrower”) and BRIDGE BANK, NATIONAL ASSOCIATION (“Lender”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrower to Lender, Borrower is indebted to Lender pursuant to, among
other documents, a Business Financing Agreement, dated December 29, 2005 by and
between Borrower to Lender, as maybe amended from time to time (the “Business
Financing Agreement”). Capitalized terms used without definition herein shall
have the meanings assigned to them in the Business Financing Agreement.

Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to
as the “Indebtedness” and the Business Financing Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
“Existing Documents.”

2. DESCRIPTION OF CHANGE IN TERMS.

A. Modification(s) to Business Financing Agreement:

Borrower and Lender desire to amend the Business Financing Agreement whereby
Lender will make Advances under this Agreement to Borrower in an aggregate
amount of up to $2,000,000.00, provided that the aggregate amount of Advances
under this Agreement and Formula Advances and Nonformula Advances under the
Original Credit Agreement must not exceed $8,000,000.00 at any one time.

 

  1) The following defined terms in Section 1.1 are hereby amended to read as
follows:

“Credit Limit” means $2,500,000.00

“Facility Fee” means an annual fee equal to .2667% of the Credit Limit.

“Overadvance” means (a) as to the total amount of the Advances, the amount that
exceeds, if any, (i) the product of the Credit Limit and the Advance Rate,
(b) as to any Advance (i) with respect to any receivable which is not an
Eligible Receivable, the entire outstanding amount of such Advance, and (ii) in
all other cases the amount, if any, by which the outstanding amount of such
Advance exceeds the product of (i) the Advance Rate and (ii) the Receivable
Amount of Financed Receivable in respect of which such Advance was made and
(c) as to the total amount of Advances and Original Credit Agreement Advances,
the amount which exceeds $8,000,000.

 

  2) The following provision is hereby added to the end of Subsection 3.3(b),
entitled “Termination Fee”:

“provided however, the Termination Fee will be waived if Borrower transfers this
credit facility to a different group or division of Lender.”

 

1



--------------------------------------------------------------------------------

3. CONSISTENT CHANGES. The Existing Documents are each hereby amended wherever
necessary to reflect the changes described above.

4. PAYMENT OF ADDITIONAL PRORATED FACILITY FEE. Lender hereby acknowledges that
Borrower has paid $5,000 toward the first year’s Facility Fee. Borrower shall
pay Lender an additional prorated Facility Fee in the amount $1,250.00
(“Additional Prorated Facility Fee”) in connection with the amendment and
modification of the Credit Limit and Facility Fee, plus all out-of-pocket
expenses.

5. NO DEFENSES OF BORROWER. Borrower agrees that, as of this date, it has no
defenses against the obligations to pay any amounts under the Indebtedness.

6. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Indebtedness, Lender is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Documents. Except as
expressly modified pursuant to this Business Financing Modification Agreement,
the terms of the Existing Documents remain unchanged and in full force and
effect. Lender’s agreement to modifications to the existing Indebtedness
pursuant to this Business Financing Modification Agreement in no way shall
obligate Lender to make any future modifications to the Indebtedness. Nothing in
this Business Financing Modification Agreement shall constitute a satisfaction
of the Indebtedness. It is the intention of Lender and Borrower to retain as
liable parties all makers and endorsers of Existing Documents, unless the party
is expressly released by Lender in writing. No maker, endorser, or guarantor
will be released by virtue of this Business Financing Modification Agreement.
The terms of this paragraph apply not only to this Business Financing
Modification Agreement, but also to any subsequent Business Financing
modification agreements.

7. CONDITIONS. The effectiveness of this Business Financing Modification
Agreement is conditioned upon the execution and delivery by Borrower of the
Business Financing Modification Agreement dated the even date thereof to the
Original Credit Agreement, and payment of the Additional Prorated Facility Fee.

8. COUNTERSIGNATURE. This Business Financing Modification Agreement shall become
effective only when executed by Lender and Borrower.

 

BORROWER:     LENDER: KANA SOFTWARE, INC.     BRIDGE BANK, NATIONAL ASSOCIATION
By:  

/s/ John M. Thompson

    By:  

/s/ Lee Shodiss

Name:

 

John Thompson

   

Name:

 

Lee Shodiss

Title:

 

CFO

   

Title:

 

SVP

 

2